 

EXHIBIT 10.11

Severance Agreement by and between

FactSet Research Systems Inc.

And

Peter G. Walsh

If FactSet Research Systems Inc. (“FactSet” or the “Company”) terminates your
employment against your will for any reason other than your willful failure to
substantially perform your duties, your being adjudged guilty of a felony by a
court of last resort from which there is no appeal, or your material breach of
your fiduciary duties to FactSet, FactSet will make a liquidating payment equal
to your annual compensation over the past twelve months. In addition, FactSet
will continue to provide your standard employee benefits for twelve months from
the date of termination.

If any change in control takes place during your employment with FactSet, and
your employment is involuntary terminated (other than for cause as described
above), FactSet will make a liquidating payment equal to two times your annual
compensation over the past twelve months. In additional, FactSet will continue
to provide your standard employee benefits for twenty-four months from the date
of termination.

 

Agreed:

       

/S/    HOWARD E. WILLIE        

     September 20, 1999    Howard E. Willie      Date   

/S/    PETER G. WALSH        

     September 20, 1999    Peter G. Walsh      Date   